Smith, P. J.
(concurring):
I agree with Mr. Justice Kellogg in his reasons assigned for the affirmance of this judgment, and I go one step further. In my *682opinion the evidence of the plaintiff’s good character was admissible, irrespective of any allegation in the complaint, from the time that the defendant assailed her character by specific acts- of immorality on her part. In Smith v. Hall (69 Conn. 651) the head note in part, reads : In an action for breach of promise of marriage the character of the plaintiff for chastity, when attacked, can always be sustained by evidence of reputation.” Upon this question the opin-. ion reads: “ The plaintiff was permitted, against the defendant’s objection, to offer evidence of her good character and reputation for chastity, in rebuttal. In his answer the defendant alleged that the plaintiff was a person of immoral character and habits and had been the keeper óf a bed-house; and he introduced evidence in support of these allegations which directly attacked the reputation of the plaintiff for chastity. Under these circumstances the ruling was correct. In. cases of this kind the character of the plaintiff for chastity, when' attacked, can always be sustained by evidence of reputation. (Dent v. Pickens, 34 W. Va. 240; Sprague v. Craig, 51 Ill. 288; Jones v. Layman, 123 Ind. 569; Haymond v. Saucer, 84 id. 3.) ” The rule, as here stated, seems to me salutary. The plaintiff thus attacked should have the right to sustain her denial by evidence of good character. She cannot bring proof to rebut specific instances, and. without the right to prove her general reputation for chastity in defense of such a charge she is at the mercy of án unscrupulous defendant, who could easily produce false testimony of such acts of immorality.-